Citation Nr: 1452484	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  06-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for otitis media for the right ear.

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for sinusitis. 

5. Entitlement to an increased rating for a post-operative scar of the left ankle, currently 10 percent disabling. 

(The issue of entitlement to service connection for Meniere's disease will be addressed in a separate concurrently issued Board decision.) 



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2005 and January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2009 and July 2014, the Veteran testified at hearings before Veterans Law Judges (VLJ). Transcripts of those hearings are of record. This appeal is being addressed by a panel, which includes the two VLJs that conducted the Board hearings. See 38 C.F.R. § 20.707 (2014). The United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). In an October 2014 letter, the Veteran waived his right to have a hearing before a third VLJ.

Also in October 2014, the Veteran clarified that he was representing himself. 

In September 2009, the claims were remanded for additional development. 

In December 2011, the RO increased the left ankle scar to 10 percent disabling. 

The issue of entitlement to service connection for otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. In May 1971, the RO denied service connection for otitis media of the right ear; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence received since the May 1971 RO decision raises a reasonable possibility of substantiating the service connection claim for otitis media of the right ear.

3. In May 1971, the RO denied service connection for bilateral pes planus; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance.

4. Evidence received since the May 1971 RO decision raises a reasonable possibility of substantiating the service connection claim for bilateral pes planus.

5. Resolving doubt in the Veteran's favor, bilateral pes planus was aggravated in service. 

6. Bilateral hearing loss was not manifested during service, sensorineural bilateral hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise shown to be related to the Veteran's active service. 

7. Resolving doubt in the Veteran's favor, sinusitis was caused by service-connected nose fracture residuals.

8. In a December 2011 statement, the Veteran withdrew his appeal for entitlement to an increased rating for a post-operative scar of the left ankle, currently 10 percent disabling. 


CONCLUSIONS OF LAW

1. The May 1971 RO decision denying a claim of service connection for otitis media of the right ear is final. 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for otitis media of the right ear. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3. The May 1971 RO decision denying a claim of service connection for pes planus is final. 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5. The criteria for the establishment of service connection for pes planus have been met. 38 U.S.C.A. §§ 1101, 1153, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2014).

6. The criteria for the establishment of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

7. The criteria for the establishment of service connection for sinusitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

8. The criteria for withdrawal of the appeal of entitlement to an increased rating for a post-operative scar of the left ankle, currently 10 percent disabling, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As only the claim of service connection for bilateral hearing loss is being denied, it is the only claim addressed in explaining compliance with the Veterans Claims Assistance Act of 2000 (VCAA). 

In a July 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. The Veteran was given a VA audiology examination in April 2011, which is fully adequate as it included an examination, file review and opinion that addressed information relevant to the claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcripts of the 2007 DRO hearing and the 2009 and 2014 Board hearings show that the Veteran gave information regarding his bilateral hearing loss claim and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran has not raised complaints regarding the conduct of the hearings. As stated, in compliance with Arneson, he was offered a third hearing before another VLJ, but declined this option. 

In 2009, the Board remanded this claim for Social Security Administration (SSA) records. The Board finds that there has been substantial compliance with the remand as these records were associated with the file in November 2009. See Stegall v. West, 11 Vet. App. 268 (1998). Additionally, the Board had instructed that and examination be arranged on the issue of sinusitis, which was accomplished in March 2010.  Finally, private records from Dr. S. have been added to the file.The Board finds the duties to notify and to assist have been met. 

New and Material Evidence 

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

Claims for entitlement to service connection may be reopened if new and material evidence is received. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously received to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

New and Material Evidence- Right Ear Otitis Media 

In May 1971, the evidence in the file consisted of service treatment records which contained an impression of external otitis with questionable otitis media), the Veteran's January 1971 claim, a January 1971 private medical record noting pain in the right ear, and a March 1971 VA examination report showing only a history of a right ear infection and a normal right ear. In May 1971, the RO denied the claim of service connection for right ear otitis media. The Veteran did not file a notice of disagreement and no new evidence was received within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 5108. 

Since May 1971, evidence in the file consists of a July 2007 private record noting a diagnosis of otalgia and several records showing the Veteran complained of earache or ear pain or ear drainage (see November 2006 VA record, November 2007 VA record, December 2007 Dr. J.B.T. record, and July 2010 statement of the Veteran to Dr. J.B.T.). An April 2011 VA examination noted the April 2nd record from service. 

The July 2007 diagnosis of otalgia reflects a current ear disability, a previously unestablished element of the claim.  This evidence raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. The evidence is considered both new and material and the claim is reopened. 

New and Material Evidence- Pes Planus

Certain evidentiary presumptions apply to periods of active duty.  In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service. See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2014). 

In May 1971, the time of the last prior final denial, the file consisted of service treatment records, the Veteran's January 1971 claim and a March 1971 VA examination. 

At entrance in May 1966, the report of medical examination (RME) showed asymptomatic pes planus and the report of medical history (RMH) shows that the Veteran denied foot trouble.  At separation, the February 1968 RME noted bilateral pes planus was currently painful and the RMH showed the Veteran reported foot trouble, specifically writing that he had flat feet. The physician noted he had bilateral pes planus which was currently painful. 

The entirety of the Veteran's January 1971 claim was as follows:

Service pain to the left foot. Where I had my foot operation on in service. Also, my left ankle, too. I have a right ear condition. (sic)

The March 1971 VA examination report noted the Veteran's claim of a left foot condition, but diagnosed "flat feet, moderate."  He had flat feet with relaxation of longitudinal ligaments, no bowing or inversion of ankles. 

Despite the fact that the Veteran had not claimed pes planus, the RO denied the claim of service connection for pes planus because it was noted upon entrance. The Veteran did not file a notice of disagreement and no new evidence was received within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 5108.

Since May 1971, the evidence in the file consists of VA and private records, as well as the Veteran's contentions regarding his pes planus.  A May 1986 VA orthopedic consultation noted a depressed arch and pes planus in evaluating the left ankle; subsequent VA records also show treatment for pes planus.  In August 2008, the Veteran was given a VA examination where a negative nexus opinion was provided.  The Veteran asserted in his January 2008 notice of disagreement that his pes planus was aggravated in service, but he treated himself so there was no notation in his records (his military occupational specialty was medic according to his DD 214).  At the August 2009 Board hearing, he stated he knew he had flat feet going into service (Transcript, p 14).  In service, he wore boots, marched, and ran-all painful activities, but he treated himself because he was a medic (Transcript, p 15). Currently, his feet were painful and hurt (Transcript, p 16). In July 2013, the Veteran stated he had flat feet prior to service, but never had a problem until he wore combat boots. 

The lay statements of the Veteran that his feet hurt in service, that he treated himself throughout service, and that his pes planus was still symptomatic address a previously unestablished element of the claim regarding aggravation and raise a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. The evidence is considered both new and material and the claim is reopened. 

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include organic diseases of the nervous system. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file at VA). The Board will consider this avenue of entitlement for bilateral hearing loss. 

In addition to the above, service connection for sensorineural hearing may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. See Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Service Connection for Pes Planus

As partially explained above, the law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application. See Gilbert v. Shinseki, 26 Vet. App. 49 (2012). As also explained above, pes planus was noted at the May 1966 enlistment examination; the principles of aggravation apply.

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2014). See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury. Wagner v. Principi, 370 F.3d at 1096. 

Here, the facts (as detailed above) show that the Veteran's pes planus noted upon entry into service; the aggravation presumption applies. The evidence shows that the pes planus went from asymptomatic at entry to painful upon separation. Further, at the March 1971 VA examination, a few years after service, the pes planus was found to be moderate. As a result, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury.

In August 2008, the Veteran attended a VA examination for the feet.  The report states the file was reviewed and the history of pes planus was explained, along with the Veteran's assertion that "the damage" was done in service.  The examiner summarized treatment given for flat feet and other conditions since 2000.  There were complaints of pain in his toes and arches and cramps in his arches.  He often wore sandals but did not wear arch supports or inserts.  Regarding trauma, the examiner noted he had the usual wear and tear of military training. 

After physical examination, the examiner diagnosed bilateral pes planus, moderate to severe. The examiner first determined pes planus was congenital or developmental and found no indication that the condition was worsened by service.  There was no condition superimposed upon the congenital/developmental pes planus. 

However, after determining that this was a developmental disability, the examiner went on to note pes planus upon induction and on his discharge physical. The only treatment in service was for the removal of the ankle cyst. The examiner saw that the physician summary at discharge did not elaborate on pes planus. There was no information saying what the symptoms (other than pain) were, how severe they were, or if both feet were symptomatic. The examiner wrongly noted that the Veteran's first two VA examinations in 1971 and 1986 made no mention of his feet except to note that he had flat feet.  It was also noted that the disorder was nonservice connected at 0 percent (for nonservice-connected pension purposes), which the examiner interpreted as indicating pes planus were asymptomatic. The examiner also wrongly noted there was no mention of the feet in the claims file until a 2000 letter to the RO. 

Again, the March 1971 VA examination does show that the pes planus was moderate. The 1986 VA orthopedic record (which was not an examination report) showed the clinician stated: "I believe pes planus and weak elongated arch causing his problem (sic)." 

As the 2008 VA examination clearly misunderstood some crucial foundational facts, the opinion rendered in that report is not adequate and thus does not constitute probative evidence.  In any case, the opinion did not address whether it was clear and unmistakable that any increase was due to the natural progression of the pes planus. 

Under these circumstances, the Board finds VA has not carried its burden to rebut the presumption of aggravation. Wagner v. Principi, 370 F.3d at 1096. As a result, the claim of service connection for pes planus is granted. 

Service Connection for Bilateral Hearing Loss

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

The Veteran contended in his June 2007 claim that he had bilateral hearing loss.  In October 2007, he asserted that he was not exposed to loud noise without hearing protection after service. At the August 2009 Board hearing, he stated that Dr. J.B.T. had told him he had high frequency hearing loss (Transcript, p 11). He had hearing trouble since service. Id. He wore hearing aids starting in 2000 (Transcript, p 12). 

Service treatment records show that upon enlistment in May 1966, the Veteran denied bilateral hearing loss on the RMH. The RME showed that ears were clinically normal. Hearing acuity was as follows (after conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units):



HERTZ

500
1000
2000
3000
4000
RIGHT
30
5
5
N/A
15
LEFT
15
5
5
N/A
10

In February 1968, at separation, the RME showed the following audiogram results:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
10
10
10
10

On the RMH, the Veteran denied ear, nose and throat (ENT) trouble, running ears or bilateral hearing loss; he did list several other complaints which were addressed in the physician's summary. 

Post-service evidence shows the Veteran filed a claim for bilateral hearing loss a few years after service, in March 1971. He also submitted a January 1971 private medical affidavit which noted that the Veteran had pain in the right ear. His hearing was normal in both ears. No ear diagnosis was given. 

At March 1971 VA examination the Veteran claimed to have a right ear condition. This report states: "He claims no loss of hearing but states in service he had an infection in his right ear with considerable swelling of the ear and around his jaw." On examination no hearing loss was found; hearing acuity was normal and "when checking by voice test, using numbers, one and two syllable spondee words at twenty feet, he did not miss a single number or word with either ear." 

In May 1971, the RO denied the claim of service connection for bilateral hearing loss, but the Board reopened this claim in 2009. 

In October 2000, a record from Dr. J.B.T. shows an audiometric graph which demonstrates hearing impairment for VA purposes under § 3.385. On a worker's compensation form (found in the SSA records) from the same month, the Veteran stated that his hearing loss was caused by industrial noise exposure "by using tools" that were usually found in an industrial and construction environment, to include a hammer drill. Also the same month, a record shows an ENT specialist' compensation history and physical examination; part of the report showed the Veteran reported being a medic in the military with no combat experience and no noise exposure other than basic training. 

July 2007 private audiological findings showed a diagnosis of slight to severe mixed loss on the right, within normal limits to moderately severe sensorineural hearing loss on the left.  A record from Dr. J.B.T., which was received in December 2007 by VA, showed complaints of hearing loss since the 1970s that had worsened in the past five years.  It noted he worked in construction and was exposed to the typical acoustic trauma of that kind of work. An audiogram revealed moderate sensorineural hearing loss in both ears, more severe in the higher frequencies. Dr. J.B.T. determined the Veteran had high frequency sensorineural hearing loss related to his employment. Another record signed by Dr. J.B.T. stated he did not wear ear protection on the job.

The Veteran received a more recent audiological examination in April 2011. The examiner detailed the Veteran's assertions regarding a loss of hearing while in service. It was noted that the Veteran worked in artillery without hearing protection.  Prior to service, he worked at a rental car center driving cars. After service, he worked in a warehouse and was not exposed to noise. Then he was an electrician in a coal mine and claimed no noise exposure. In 1984, he was a commercial electrician, working in construction, for 25 years. He was disabled in 2004 due to back problems. Hearing acuity was as follows: 




HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
40
60
65
LEFT
15
15
25
65
70

Speech recognition was 92 percent for the right ear and 94 percent on the left. Test reliability was good. 

The examiner summarized a detailed review of the Veteran's hearing treatment, to include his denial of bilateral hearing loss at separation and that hearing was completely normal in both ears at that time. It was also noted that in October 2000 the compensation history and physical showed the Veteran stated he worked in the coal mines in the 1970s and that is when he noticed some hearing loss but in the last five years it was worse. He also denied noise exposure in the military other than basic training at that time. He then went on to report occupational noise exposure after service. 

The examiner concluded that the current bilateral hearing loss was not caused by or the result of military noise exposure based on the separation audiogram on February 1968.  Rather, the normal audiogram at separation supported that the hearing loss occurred after service. The examiner explained that noise damage to hearing occurs at the time of exposure and does not deteriorate later unless for other reasons or additional noise exposure. The Veteran's hearing aids were provided by worker's compensation suggesting that his prior employer had taken responsibility for at least a portion of the hearing loss. 

The Board finds that the April 2011 VA examination report shows an adequate examination, accurate review of the file, and provides sound reasons for the opinion given. This report is assigned high probative weight. 

The Board finds that service connection is not warranted for bilateral hearing loss on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Shedden, 381 F.3d at 1167. In addition to the negative opinion, which is supported by clear rationale, the Board finds there has been conflicting evidence given by the Veteran regarding onset of bilateral hearing loss in service. Bilateral hearing loss was denied at separation and at the March 1971 VA examination. The Veteran also seemed to indicate while filing for a worker's compensation claim that his hearing loss was related to occupation, which conflicts with his statements to VA. The Board assigns the Veterans statements regarding chronicity less weight. Caluza, 7 Vet. App. at 511. 

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1), but finds that a clear preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty. The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Sinusitis

Regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Board finds that the initial element of service connection, a current diagnosis for sinusitis, has been established. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). A longitudinal review of the claims file shows that the issue in this case has been whether the Veteran has "chronic" sinusitis or not, and specifically, whether chronic sinusitis has been visible by diagnostic testing. This focus perhaps stems from 38 C.F.R. § 4.96, Diagnostic Codes 6510-6514 which are governed by the General Rating Formula for Sinusitis. This Formula addresses different types of chronic sinusitis and provides a 0 percent rating for detection by X-ray only. Id.

A multitude of private and VA records in the file show consistently show diagnoses of sinusitis or chronic sinusitis.  For example, see the following: December 2005 VA emergency room, January 2006 Dr. N.S., February 2006 VA ENT, March 2006 VA primary care, November 2007 VA primary care, June 2009 VA primary care, November 2010 VA primary care, June 2012 primary care and August 2013 VA records. Often, the Veteran was prescribed antibiotics as treatment. 

Diagnostic testing, however, consistently shows no evidence of chronic sinusitis. For example, see the following: September 2001 VA X-ray, November 2001 VA X-ray, June 2005 VA sinus computed tomography (CT) scan, and February 2009 VA X-ray. 

The Veteran has received several VA examinations that would typically find a number of sinus symptoms, but after diagnostic testing would state there was no diagnosis of chronic sinusitis. See June 2005, October 2005, February 2007, March 2010 VA examination reports. 

A July 2009 record from Dr. P.N. showed the Veteran had many sinus related complaints. The doctor stated problems with rhinorrhea, post nasal drainage and nasal obstruction were caused by his deviated septum and that he needed long term treatment in order to find the correct medications to help his symptoms. In coming to this conclusion, Dr. P.N. noted that a February 2009 CT did not show significant sinus disease but the assessment was allergic rhinitis and recurrent, acute sinusitis. In September, Dr. P.N. reviewed the Veteran's symptoms and history, and then stated: 

He has noticed minimal improvement using Nasacort and Singulair as prescribed last visit. He continues to report thick post nasal drainage and congestion. The chronic sinusitis is caused by the obstruction from his deviated septum and a fracture of the nasal septum which happened in the past while he was in the Army. 

Another note from the same date shows a CT again showed an impression of normal sinus findings bilaterally, septal deviation to the left posteriorly, turbinate hypertrophy bilaterally and evidence of prior medial orbital blowout. In December, Dr. P.N. assessed recurrent and acute sinusitis. 

In September 2012, a VA report addendum reconsidered the issue of sinusitis. The examiner stated that the Veteran did not have chronic sinusitis and therefore it could not be said that chronic sinusitis was caused by service. He did have intermittent bouts of acute sinusitis possibly related to a deviated septum.  The examiner stated that sinus films completed on March 2010 showed the sinuses were completely normal and this indicated that the Veteran did not have chronic sinusitis.  If he did, the films would have revealed mucosal thickening and possibly air-fluid levels. The Veteran had recurrent bouts of acute sinusitis which could occur with a deviated septum, colds, allergies and chronic smokers. The examiner acknowledged Dr. P.N. did note in September 2009 that the Veteran had chronic sinusitis, but this was technically incorrect in light of the normal X-rays. Other private records noted acute sinusitis. 

Given the positive September 2009 opinion by Dr. P.N. (which acknowledges a lack of diagnostic findings), the statements of the September 2012 VA addendum which acknowledges intermittent bouts of acute sinusitis, and the overwhelming treatment evidence for sinusitis, the Board finds the Veteran has sinusitis. Shedden, 381 F.3d at 1167. Additionally, the Board finds the claim to at least be in equipoise regarding whether sinusitis is caused by the service-connected deviated septum under § 3.310(a), based on the opinions given.  Resolving reasonable doubt in the Veteran's favor, service connection for sinusitis is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating for a Post-operative Scar of the Left Ankle

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative in writing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of entitlement to a post-operative scar of the left ankle in a December 2011 signed statement. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

New and material evidence has been received to reopen a claim of service connection for otitis media of the right ear.

New and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

Service connection for bilateral pes planus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for sinusitis is granted. 

Entitlement to an increased rating for a post-operative scar of the left ankle is dismissed. 


REMAND

As there is evidence of possible otitis media in service and more recently, a VA examination should be scheduled to determine the nature and etiology of any current otitis media of the right ear. 38 C.F.R. § 3.159(c)(4) (2014). The April 2011 VA examiner noted that an ENT physician should conduct the examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an ENT physician to determine the current nature and etiology of any otitis media disability. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should determine whether any current otitis media at least as likely as not had its onset in service or is otherwise the result of a disease or injury in service. The examiner's attention is directed toward: the July 2007 private record noting a diagnosis of otalgia and several records showing the Veteran complained of earache or ear pain or ear drainage (see November 2006 VA record, November 2007 VA record, December 2007 Dr. J.B.T. record, and July 2010 statement of the Veteran to Dr. J.B.T.).

All conclusions should be supported with reasons. 

2. Readjudicate the claim. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



     ___________________                                            ______________________
            ERIC S. LEBOFF			    JAMES L. MARCH
          Veterans Law Judge			Chief Veterans Law Judge
     Board of Veterans' Appeals		         Board of Veterans' Appeals



_______________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


